           Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 1 of 10

                                                                           ^ FILED
                                                                      ,4s. OlSJfilCT COURT
                                                                      UlS iRk. i Ot IVYOTJING
                    IN THE UNITED STATES DISTRICT COU|^T8 DEC -7 PH 3: ^3
                                                                    STEPHAN HARRIS, CLEP'-'
                        FOR THE DISTRICT OF WYOMING                       CHE YENHE       '



UNITED STATES OF AMERICA,
EX REL. MARK GASKILL,

                           Plaintiffs,
                            VS.                          Case No: 1:16-CV-00201-ABJ

NORTHWEST COMMUNITY ACTION
PROGRAM OF WYOMING, INC., and
ACUMEN FISCAL AGENT, LLC,

                         Defendants.



     ORDER GRANTING DEFENDANT NOWCAP'S MOTION TO DISMISS



       THIS MATTER comes before the Court on Defendant Northwest Community

Action Program of Wyoming, Inc.'s ("NOWCAP") Mo. to Dismiss, ECF No. 20. NOWCAP

filed a Mem. in Supp. ofMo. to Dismiss, ECF No. 21, where it argued that Plaintiff-Relator,

Mark Gaskill's ("Relator") Am. CompL, ECF No. 16, should be dismissed because of the

public disclosure bar and for its lack of particularization. Relator disputed NOWCAP'S

arguments in his Mem. in Opp 'n to Mo. to Dismiss, ECF No. 25, to which NOWCAP filed its

Reply to Mem. in Opp'n to Mo. to Dismiss, ECF No. 26. On November 20, 2018, the Court

held a hearing and heard the Parties' oral arguments. Having considered all the filings, the

applicable law, and being otherwise fully advised, the Court FINDS and ORDERS as

follows:
         Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 2 of 10




                                    I.      Background


       Relator originally filed this action on July 15, 2016. Am. Compl | 52. The Court then

sealed the case to give the United States time to investigate to determine whether it would

bring charges against Dr. Condie. The United States then brought charges against Dr. Condie

(who Relator later voluntarily dismissed from this current action), and Dr. Condie

subsequently pled guilty to criminal healthcare fraud. Id. \ 50. The United States prosecuted

Dr. Condie for the same conduct alleged in Relator's original complaint. Id. After Dr. Condie

entered his guilty plea, the Court unsealed the case, which allowed Relator to bring the

current action.


       Relator argues that Dr. Condie and NOWCAP were involved in a kickback scheme.

According to Relator, "prior to 2011, [UOWCAP and Condie] . . . entered into a service

relationship under which Condie billed Wyoming Medicaid for services rendered by

NOWCAP." Id. I 53. Dr. Condie, through his business Big Horn Basin Mental Group, Inc.

("BHB"), later memorialized a so-called "Service Agreement." Id. ^ 54. Under that written

agreement, NOWCAP again performed services for BHB and Dr. Condie. Id. K 55. BHB

then billed Wyoming Medicaid for those services, thus representing that BHB and Dr.

Condie were the true providers instead of NOWCAP. Id. For concealing NOWCAP's

identity and referring patients to it, BHB and Condie received 50% of the profits arising



^ The following facts are derived from the Am. Compl, ECF No. 16. Where these facts are
more than "mere conclusory statements," the Court will accept them as true. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009).
           Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 3 of 10




under this agreement. Id. ^ 56. Also, Relator claims that NOWCAP referred certain

individuals enrolled in its programs to BHB and Dr. Condie. Id. m 56-57. Relator contends

that this cross-referral agreement was profitable for NOWCAP, and that, in 2015, NOWCAP

received $177,640 under the scheme. Id. H58. Further, NOWCAP's clientele increased from

fifty "to over 300." Id. ^ 53.

          Relator discovered this kick-back scheme while investigating the propriety of

Medicaid claims for the State of Wyoming. Id.          3, 52. Specifically, from July 1, 2015,

through May 6, 2016, Relator was employed by the Wyoming Department of Health. Id. ^ 7.

Relator's official title was the Manager of Quality Assurance and Program Integrity for the

Wyoming Department of Health, Division of Healthcare Financing, Program Integrity

(Medicaid). Id. Relator's job required him to review claims and help Wyoming Medicaid

recover fimds that it had improperly paid. See id. ^ 3. Relator contends that NOWCAP was

the recipient of such improper payments, and now he seeks recovery on behalf of the United

States.


                                   II.        Standard of Review


          A typical Fed. R. Civ. P. 12(b)(6) motion requires the Court to first analyze a

complaint to determine whether it states a "[tjhreadbare recital of the elements of a cause of

action, supported by mere conclusory statements," which are thereby not entitled to a

presumption of truth. Iqbal, 556 U.S. at 678. After setting aside any conclusory statements,

the Court must then determine whether the remaining "well-pleaded factual allegations" state

a claim containing facial plausibility. Id.
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 4 of 10




       But this is not a typical Fed. R. Civ. P. 12(b)(6) motion; Relator's Am. Compl asserts

that NOWCAP violated the False Claims Act ("FCA") through violation of the Anti-

Kickback Statute ("AKS"). Claims based on the FCA must comply with the requirements of

Fed. R. Civ. P. 9(b). Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct.

1989, 2004 n.6 (2016). Fed. R. Civ. P. 9(b) states: "In alleging fraud or mistake, a party must

state with particularity the circumstances constituting fraud or mistake. Malice, intent,

knowledge, and other conditions of a person's mind may be alleged generally." Claims

falling under the ambit of Fed. R. Civ. P. 9(b) must provide defendants with "fair notice" of

those claims "and the factual ground upon which [they] are based." United States ex rel.

Lemmon v. Envirocare of Utah, Inc., 614 F.3d 1163, 1172 (10th Cir. 2010) (quoting Koc/z v.

Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000)). Relators must "show the specifics

of a fraudulent scheme and provide an adequate basis for the reasonable inference that false

claims were submitted as part of that scheme." Id. at 1172 (citations omitted).

                                        III.   Discussion


   1) The Public Disclosure Bar

       The first question the Court must resolve is whether the public disclosure bar is an

affirmative defense or if it still intertwines the merits of a case with a court's subject matter

jurisdiction. United States ex rel. Ramseyer v. Century Healthcare Corporation, 90 F.3d

1514, 1518 (10th Cir. 1996). The statutory language of the public disclosure bar states:

              The court shall dismiss an action or claim under this section,
              unless opposed by the Government, if substantially the same
              allegations or transactions as alleged in the action or claim were
              publicly disclosed—
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 5 of 10




                     (i) in a Federal criminal, civil, or administrative hearing
                     in which the Government or its agent is a party;
                     (ii) in a congressional. Government Accountability
                     Office, or other Federal report, hearing, audit, or
                     investigation; or
                     (iii) fi*om the news media,
              unless the action is brought by the Attorney General or the
              person bringing the action is an original source of the
              information.

31 U.S.C. § 3730(e)(4)(A)(i)-(iii) (emphasis added). The Patient Protection and Affordable

Care Act, Public L. No. 111-148, 124 Stat. 119, amended the public disclosure bar in 2010.

United States ex rel. Bahrani v. ConAgra, Inc., 624 F.3d 1275, 1285 n.3 (10th Cir. 2010).

That amendment replaced the language "[n]o court shall have jurisdiction" with the current

language stating courts "shall dismiss" claims falling within the parameters of the public

disclosure bar. Susan Schneider Thomas & Jonathan Z. DeSantis, Misguided Meanders: The

"Trail ofFraud" Under the Public Disclosure Bar ofthe False Claims Act, 43 U. Dayton L.

Rev. 161, 199 n.9 (2018). Now, the public disclosure bar "is no longer jurisdictional, but it

remains a basis for dismissal...." Id. at 199.


       It appears that the Tenth Circuit has not yet had the opportunity to definitively

proclaim that the public disclosure bar is no longerjurisdictional in nature. See United States

ex rel. Wickliffe v. EMC Corp., 473 F. App'x 849, 852 n.5 (10th Cir. 2012) (unpublished)

(declining to address whether the public disclosure bar was jurisdictional); Bahrani, 624 F.3d

at 1285 n.3 (stating that the amended public disclosure section did not apply in that case). A

district court in the Tenth Circuit, though, concluded "that, following the 2010 amendments,

§ 3730(e)(4) is no longer a jurisdictional bar." United States ex rel. Reed v. Keypoint Gov't
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 6 of 10




Sols., No. 14-CV-00004-CMA, 2017 WL 6033682, at *2 (D. Colo. Sept. 28, 2017) (slip

copy). It is apparent that many courts now treat the public disclosure bar as "an affirmative

defense—^rather than a jurisdictional bar." United States ex rel Harmon v. Trinity Indus., No.

2:12-CV-00089-JRG, 2014 WL 47258, at *3 (E.D. Tex. Jan. 6, 2014). Accord United States

ex rel. Osheroffv. Humana Inc., 116 F.3d 805, 810-11 (11th Cir. 2015); United States ex rel.

May V. Purdue Pharma L.P., 737 F.3d 908, 916-17 (4th Cir. 2013). Thus, the Court is

persuaded that the public disclosure bar is an affirmative defense.

       A defendant can present an affirmative defense in a FED. R. Civ. P. 12(b)(6) motion.

Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir. 1965). That said, "only when the

'plaintiff pleads itself out of court by admitting all of the ingredients of £in impenetrable

defense' may a complaint that otherwise states a claim be dismissed under Rule 12(b)(6)."

Hubbard v. J Message Grp. Corp., 325 F. Supp. 3d 1198, 1210 (D.N.M. 2018) (quoting

Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018)). It is therefore

evident that the Court must first determine whether Relator otherwise stated a claim for relief

before turning to the validity ofNOWCAP's public disclosure bar argument.

   2) The Anti-Kickback Statute

       The Am. Compl. alleges that NOWCAP violated the AKS and the FCA. The AKS is

tied to the FCA because "[a] claim that includes items or services resulting jfrom a violation

of [the AKS] constitutes a false or fraudulent claim for purposes of [the FCA]." 42 U.S.C. §
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 7 of 10




1320a-7b(g).^ Hence, if NOWCAP violated the AKS and a claim resulted from NOWCAP's

violation, then NOWCAP is deemed to have also violated the FCA. The Court must therefore

initially determine whether Relator has stated a claim for relief that NOWCAP contravened

the AKS.


       The Am. Compl. alleges that NOWCAP violated the following provision of the AKS:

              Whoever knowingly and willfully offers or pays any
              remuneration (including any kickback, bribe, or rebate) directly
              or indirectly, overtly or covertly, in cash or in kind to any
              person to induce such person—
                      (A) to refer an individual to a person for the furnishing
                     or arrangingfor thefurnishing ofany item or service for
                     which payment may be made in whole or in part under a
                     Federal health care program, or
                     (B) to purchase, lease, order, or arrange for or
                     recommend purchasing, leasing, or ordering any good,
                     facility, service, or item for which payment may be made
                     in whole or in part under a Federal health care program,
              shall be guilty of a felony and upon conviction thereof, shall be
              fined not more than $100,000 or imprisoned for not more than
              10 years, or both.

42 U.S.C. § 1320a-7b(b)(2) (emphasis added). Relator does not claim that NOWCAP

provided remuneration to Dr. Condie or BHB in return for their "purchase, lease, order, or

arrang[ing] for or recommend[ing] [the] purchasing, leasing, or ordering [of] any good.


^ It appears that the Tenth Circuit has not yet expressly adopted this proposition. United
States ex rel. Hanlon v. Columbine Mgmt. Servs., Inc., 676 F. App'x 787, 790 (10th Cir.
2017) (unpublished) (criticizing the relators for not pointing "to any specific provision" or
"any case law that supports" an argument that the AKS and the FCA are intertwined). This
Court is persuaded that 42 U.S.C. § 1320a-7b(g) is one such "specific provision" connecting
AKS violations to the FCA. See e.g.. United States v. Omnicare, Inc., 903 F.3d 78, 84 n.7
(3d Cir. 2018); Fakorede v. Mid-S. Heart Ctr., P.O., 709 F. App'x 787, 790 (6th Cir. 2017)
(unpublished); United States v. Bozeman Health, No. CV 15-80-BU-SEH, 2017 WL 514205,
at *2 (D. Mont. Feb. 7,2017) (not reported).
          Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 8 of 10




facility, service, or item for which payment" would be made "under a Federal health care

program." Therefore, it appears that Relator's theory of liability is that NOWCAP provided

remuneration to Dr. Condie and BHB in return for referrals.^

       But simply providing any referral is not enough to create liability under § 1320a-

7b(b)(2). For the referral to constitute a prohibited kickback, the plain language of the AKS

requires the entity or person receiving the referral be associated with "furnishing or arranging

for the furnishing of any item or service for which payment may be made in whole or in part

under a Federal health care program." See, e.g., id.; United States ex rel. Lacy v. New

Horizons, Inc., 348 F. App'x 421, 428 (10th Cir. 2009) (unpublished) (describing how the

AKS prohibits providing remuneration "in return for, among other things, referring

individuals to facilitiesfunded byfederal health care programsl^) (emphasis added); United

States ex rel. Conner v. Salina Reg'l Health Ctr., Inc., 543 F.3d 1211, 1223 (10th Cir. 2008)

(explaining that the AKS "forbids any remuneration knowingly and willfully offered, paid,

solicited, or received in exchangefor... Medicaidpatient referrals!'') (quoting UnitedStates

V. LaHue, 261 F.3d 993, 996 (10th Cir. 2001)) (internal quotation marks omitted) (emphasis

added).

       Here, Relator's complaint is silent on whether NOWCAP is "funded by federal health

care programs" or whether Dr. Condie and BHB referred "Medicaid patient[s]." As a matter

of fact, it appears that NOWCAP could not provide services "for which payment may be

^ Although 42 U.S.C. § 1320a-7b(b)(l), which imposes liability on those who receive
remuneration under a kick-back scheme, seems relevant in this case, Relator failed to cite
this provision in the Am. Compl. and in his Mem. in Opp'n to Mo. to Dismiss. As a
consequence, the Court will not consider it as a theory ofNOWCAP's liability.
                                               8
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 9 of 10




made ... under a Federal health care program" because NOWCAP needed to use Dr. Condie

and BHB's "billing identity" to receive such a payment. Am, Compl 156. Stated differently,

NOWCAP would not need to borrow a "billing identity" if its own identity was

independently adequate. It is incongruous that, in the same breath, Relator condemns

NOWCAP for concealing its identity to obtain Medicaid payments while at the same time

implying that NOWCAP never needed identity concealment in the first place.

       When describing the "what" ofNOWCAP's wrongful conduct, Relator states that:

              Defendant NOWCAP, in conjunction with Defendant Condie,
              entered into a contract pursuant to which patients were cross-
              referred to each other. The contract specifically delineated a fee-
              splitting relationship unrelated to actual services performed by
              each. Rather, it is (on the face of the contract) a pay-for referral
              (i.e. kickback) scheme. All claims for services arising from such
              a scheme are, statutorily, false claims. Actual claims were
              submitted to Medicaid arising out of this relationshi[p] and for
              which payments were made between the parties.

Mem. in Opp'n to Mo. to Dismiss 20-21, EOF No. 25. But because Relator has failed to

plead a violation of the AKS, he has also failed to plead a violation of the FCA. 42 U.S.C. §

1320a-7b(g). Accordingly, the Court must dismiss his complaint.
        Case 1:16-cv-00201-ABJ Document 48 Filed 12/07/18 Page 10 of 10




                                       IV.    Conclusion


       The Court finds that Relator has failed to state a claim for relief under Fed. R. Civ. P.

12(b)(6). Specifically, Relator has not alleged, with particularity under Fed. R. Civ. P. 9(b),

how NOWCAP paid remuneration in exchange for individuals seeking services compensable

"under a Federal health care program." 42 U.S.C. § 1320a-7b(b)(2). This failure rules out

Relator's AKS and FCA theories of liability. Id., § I320a-7b(g). However, because the faults

in Relator's Am. Compl. could possibly be remedied through an amendment, the Court finds

that "granting leave to amend would [not] be futile." Brereton v. Bountiful City Corp., 434

F.3d 1213, 1219 (10th Cir. 2006) (citing Grossman v. Novell, Inc., 120 F.3d 1112, 1126

(10th Cir. 1997)). It is therefore

       ORDERED that NOWCAP'S Mo. to Dismiss, ECF No. 21, should be and is hereby

GRANTED WITHOUT PREJUDICE;

       IT IS FURTHER ORDERED that Relator shall have until Januaiy 15, 2019, to file

and serve a second amended complaint.




       Dated this V^^day of December, 2018.



                                                     ALAN B. JOHNSON
                                                     UNITED STATES DISTRICT JUDGE




                                              10
